Citation Nr: 0333179	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-04 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right wrist fracture.  

2.  Entitlement to service connection for a psychiatric 
disability, characterized as a major depressive disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from October 1971 
to May 1973.  

Service connection for residuals of a right wrist fracture 
was initially denied by the RO in a March 1990 rating 
decision, for which the appellant filed a notice of 
disagreement in July 1990.  He was issued a statement of the 
case in July 1990, but did not timely perfect an appeal of 
his claim within the year following his receipt of the 
statement of the case.  He filed another claim for service 
connection for residuals of a right wrist fracture in May 
1994, which the RO denied in an August 1994 rating decision, 
and he did not appeal that rating decision after receiving 
notice thereof later in August 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) North Little Rock, Arkansas, 
Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection for residuals of a right wrist 
fracture was denied in an August 1994 rating decision, which 
became final when the appellant did not timely file an appeal 
from the decision after receiving notification thereof in 
August 1994.  

2.  Additional evidence which is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for residuals of a right wrist 
fracture has not been submitted since the August 1994 rating 
decision.  

3.  A psychiatric disability was not exhibited in service or 
otherwise related to service by competent evidence and a 
psychosis was not exhibited within the first postservice 
year.  




CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied service 
connection for residuals of a right wrist fracture is final.  
38 U.S.C.A. §§  7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302(a) (1994); currently 38 U.S.C.A. §§ 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2003).  

2.  New and material evidence has not been submitted since 
the August 1994 rating decision, and the claim of entitlement 
to service connection for residuals of a right wrist fracture 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

3.  A psychiatric disability, including major depressive 
disorder was not incurred in or aggravated by wartime 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R.§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The April 2002 statement of the case advised the appellant of 
the laws and regulations pertaining to his claims of 
entitlement to service connection for residuals of a right 
wrist fracture and major depressive disorder.  This document 
informed the appellant of the evidence of record and 
explained the reasons and bases for denial.  He was 
specifically informed that service connection for residuals 
of a right wrist fracture was being denied because new and 
material evidence had not been submitted to permit reopening 
of a previously denied and final decision on the issue, and 
that service connection was being denied for major depressive 
disorder because the evidence did not show that his major 
depression is linked to service.  The statement of the case 
made it clear to the appellant that in order to prevail on 
his claims, he needed to present medical evidence that 
demonstrated the disabilities for which he sought service 
connection were related to his military service.  The RO sent 
two letters to the appellant, dated in July 2001, that 
informed him of what action he needed to take and what action 
the RO would take on his claims for service connection for 
residuals of a right wrist fracture and major depressive 
disorder.  Specifically he was told that he needed to submit 
evidence showing that each of the disabilities was linked to 
service.  

The Board notes that recently the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that allowed the RO to send a letter containing a deadline 
for submitting evidence that is less than the one-year called 
for by the VCAA.  See, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  In this case, the appellant did, in fact, provide 
additional evidence, and he indicated in an August 2001 
statement that he had no additional pertinent evidence to 
submit.  In light of the fact that the appellant has had more 
than one year to submit evidence, has submitted evidence, and 
has indicated that there is no additional evidence 
forthcoming, the Board finds that there is no prejudice to 
the appellant in proceeding with his appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained private 
medical treatment records VA treatment records.  There is no 
indication that there is more information or medical evidence 
to be found with respect to the appellant's claims.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The Board declines to obtain a medical nexus opinion with 
respect either of the claims because there is no evidence 
indicating that there is a relationship between pertinent 
current disability and his military service.  Thus, while 
there are current diagnoses of right carpal tunnel syndrome 
and major depression, there is no true indication that either 
is related to service.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Indeed, in view of the absence of any evidence 
in service of a right wrist injury or psychiatric problem, or 
of any opinion relating the current right wrist and 
psychiatric disabilities to service, would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2003).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and a psychosis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  



I.  Residuals of a Right Wrist Fracture

The appellant contends that he has presented new and material 
evidence with which to reopen his claim for service 
connection for residuals of a right wrist fracture on the 
basis that he sustained a right wrist fracture in service.  

The August 1994 rating decision denied service connection for 
residuals of a right wrist fracture on the basis that the new 
and material evidence had not been submitted to reopen a 
claim for the disability, which had been denied by a March 
1990 rating decision that had become final when the appellant 
did not timely perfect an appeal of the denial after being 
issue a statement of the case.  After he was notified of the 
August 1994 rating decision (later in August 1994), he did 
not file an appeal of the decision within one year 
thereafter.  Therefore, the August 1994 rating decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (1994); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2003).  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for residuals of a right 
wrist fracture was in the August 1994 rating decision, the 
Board must determine whether new and material evidence has 
been received subsequent to the August 1994 rating decision 
that is sufficient to reopen that claim.  

The evidence considered by the RO in its August 1994 rating 
decision included the following: the appellant's service 
medical records, which showed no complaint, treatment, or 
finding of any right wrist injury but, rather, revealed that 
findings for the upper extremities were normal at his April 
1973 separation examination; a January 1990 medical statement 
from M. Zufari, M.D., which indicated that the appellant had 
sustained a right wrist fracture in 1973 which could be a 
factor for carpal tunnel syndrome; and private medical 
records, dated from December 1989 to July 1990, that revealed 
treatment for right carpal tunnel syndrome, including surgery 
in January 1990.  

The evidence submitted since the August 1994 rating decision 
includes the following: private medical records, dated from 
September 1989 to March 1992, which show treatment for 
psychiatric symptomatology and mention the appellant's 
treatment and surgery for carpal tunnel syndrome; and VA 
outpatient records, dated from January 2001 to July 2001, 
which show treatment for low back pain, blood pressure 
problems, pulmonary problems, and depression, and list a 
history of right carpal tunnel syndrome repair.  

To reopen a claim following a final decision, a claimant must 
submit new and material evidence.  38 U.S.C.A. § 5108.  In 
determining whether such evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans, 9 Vet. App. 273.  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2003).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's request to reopen his 
claim was filed prior to that date (June 26, 2001).  
Therefore, the amended regulation does not apply.  

The Board finds the medical records received since the August 
1994 rating action and the appellant's various statements to 
be new, as they were not previously considered.  Although 
new, the Board does not find this evidence to be material 
because it does not establish that the appellant has 
residuals of a right wrist fracture that are related to 
active service.  The Board acknowledges the appellant's 
arguments regarding service incurrence of a right wrist 
fracture; notwithstanding, he is not competent to render a 
medical opinion regarding incurrence of a disability in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The clinical records showing a history of right carpal tunnel 
syndrome repair are also new, but are not material in that 
they do not reflect that a right wrist disability had its 
onset or was aggravated during active duty.  Prior evidence 
already established the presence of right carpal tunnel 
syndrome and surgery therefor.  What is lacking is a showing 
of a right wrist injury in service or competent evidence 
relating current right wrist disability to active duty.  
Accordingly, the additional evidence submitted is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim of entitlement to 
service connection for residuals of a right wrist fracture.  
Therefore, the evidence cannot be considered new and material 
for the purpose of reopening the claim.  

II.  Major Depressive Disorder

The appellant contends that he has a major depressive 
disorder that is traceable to service.  

Service medical records show no complaint, treatment, or 
finding of any psychiatric problem.  The April 1973 
separation examination showed that psychiatric evaluation 
revealed normal findings.  

The initial clinical manifestation of any psychiatric 
disability was in September 1989, when the appellant was seen 
and treated by R. W. Moses, M.D., for complaints of 
depression.  It was noted that the appellant reported that he 
was under a great deal of stress from employment problems, 
marital problems, financial problems, and his mother's 
terminal cancer.  Private medical records, dated from October 
1989 to March 1992, show continued treatment for psychiatric 
disability, which was diagnosed in February 1992 as major 
depression, probably chronic, with recent worsening.  None of 
the private medical records mentions a link between the 
appellant's psychiatric disability and his military service.  

In the absence of competent evidence demonstrating the 
presence of psychiatric disability in service or for many 
years thereafter, and an absence of competent evidence 
linking the currently diagnosed major depression to military 
service, the Board finds that a preponderance of the evidence 
is against the claim for service connection for a psychiatric 
disability.  Consequently, application of the doctrine of 
reasonable doubt is not warranted.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While the 
appellant has offered his own arguments to the effect that he 
believes he has major depression that began in service, he 
has not shown, nor claimed, that he is a medical expert, 
capable of rendering medical opinions.  Therefore, his 
opinion is insufficient to demonstrate that he has major 
depression that is related to military service.  See 
Espiritu, 2 Vet. App. 492.  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a right wrist fracture, the claim remains denied.  

Service connection for a psychiatric disability, 
characterized as a major depression disorder is denied.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



